FILED
                            NOT FOR PUBLICATION                            FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARK A. GODWIN,                                  No. 14-16559

               Plaintiff - Appellant,            D.C. No. 1:14-cv-00573-LJO-SAB

  v.
                                                 MEMORANDUM*
REBECCA J. FLEMING; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Former California state prisoner Mark A. Godwin appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of

access to the courts. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion denial of leave to amend, Lopez v. Smith, 203 F.3d 1122,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1130 (9th Cir. 2000) (en banc), and we affirm.

       The district court did not abuse its discretion by dismissing Godwin’s

complaint after concluding that further amendment would be futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (“Although

leave to amend should be given freely, a district court may dismiss without leave

where a plaintiff’s proposed amendments would fail to cure the pleading

deficiencies and amendment would be futile.”); see also Curry v. Castillo (In re

Castillo), 297 F.3d 940, 947, 952 (9th Cir. 2002) (absolute judicial immunity

“extends to nonjudicial officers for all claims relating to the exercise of judicial

functions,” including some administrative acts “which taken out of context would

appear ministerial, but when viewed in context are actually a part of the judicial

function” (citation and internal quotation marks omitted)); Mullis v. U.S. Bankr.

Court, 828 F.2d 1385, 1390 (9th Cir. 1987) (“Court clerks have absolute

quasi-judicial immunity from damages . . . when they perform tasks that are an

integral part of the judicial process.”).

       We treat Godwin’s “Motion to bring All 1983 Actions, To One Court,” filed

on September 3, 2014, as a motion to treat his three pending appeals as related and

grant the motion.

       AFFIRMED.


                                            2                                    14-16559